Case: 15-10557     Date Filed: 12/03/2015   Page: 1 of 6


                                                            [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 15-10557
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 0:14-cr-60172-RLR-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

JOSE ARMANDO CASAS,

                                                              Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                (December 3, 2015)

Before WILSON, MARTIN, and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Jose Armando Casas appeals his 188-month sentence, which was imposed

after he pleaded guilty to one count of possessing with intent to distribute 500
              Case: 15-10557     Date Filed: 12/03/2015   Page: 2 of 6


grams or more of a mixture or substance containing methamphetamine in violation

of 21 U.S.C. § 841(a)(1), (b)(1)(A)(viii). On appeal, Casas argues that the district

court erred in denying him a minor-role reduction in light of recent amendments to

the United States Sentencing Guidelines and because he was paid only a small sum

to transport the drugs. He also argues that his sentence is substantively

unreasonable. After careful review, we affirm.

                                          I.

      A district court’s determination of a defendant’s role in an offense is a

finding of fact that this Court reviews for clear error. United States v. Rodriguez

De Varon, 175 F.3d 930, 937 (11th Cir. 1999) (en banc). The district court has

“considerable discretion in making this fact-intensive determination.” United

States v. Boyd, 291 F.3d 1274, 1277–78 (11th Cir. 2002). The defendant bears the

burden of establishing his entitlement to a minor-role reduction by a preponderance

of the evidence. United States v. Alvarez-Coria, 447 F.3d 1340, 1343 (11th Cir.

2006) (per curiam).

      A defendant is entitled to a two-level reduction if he “was a minor

participant in any criminal activity.” United States Sentencing Guidelines

§ 3B1.2(b). Minor participants are those who are “less culpable than most other

participants, but whose role could not be described as minimal.” Id. § 3B1.2,




                                          2
              Case: 15-10557     Date Filed: 12/03/2015    Page: 3 of 6


comment. (n.5). Whether to apply a minor-role adjustment “is heavily dependent

upon the facts of the particular case.” Id. § 3B1.2, comment. (n.3(C)).

      In determining whether a minor-role adjustment applies, the district court

should consider: (1) the defendant’s role in the relevant conduct; and (2) his role as

compared to those of other participants. De Varon, 175 F.3d at 940. The fact that

a defendant’s role is less than those of other participants may not be dispositive

because it is possible that none of them are minor participants. Id. at 944. When

considering the role of a drug courier, “the amount of drugs imported is a material

consideration in assessing a defendant’s role.” Id. at 943. “[A] drug courier is not

necessarily a minor or minimal participant.” United States v. Smith, 918 F.2d

1551, 1566 (11th Cir. 1990).

      In recent amendments to the Guidelines, the Sentencing Commission

clarified the factors to consider for a minor-role adjustment, particularly for low-

level offenders. The Commission added the following language to the Application

Notes for § 3B1.2:

      In determining whether to apply subsection (a) or (b), or an
      intermediate adjustment, the court should consider the following non-
      exhaustive list of factors:

             (i)     the degree to which the defendant understood the scope
                     and structure of the criminal activity;
             (ii)    the degree to which the defendant participated in
                     planning or organizing the criminal activity;



                                          3
              Case: 15-10557      Date Filed: 12/03/2015   Page: 4 of 6


             (iii)   the degree to which the defendant exercised decision-
                     making authority or influenced the exercise of decision-
                     making authority;
             (iv)    the nature and extent of the defendant’s participation in
                     the commission of the criminal activity, including the
                     acts the defendant performed and the responsibility and
                     discretion the defendant had in performing those acts;
             (v)     the degree to which the defendant stood to benefit from
                     the criminal activity.

USSG App. C, Amend. 794. Although this Court applies the version of the

Guidelines in effect on the date of sentencing when reviewing the district court’s

application of the Guidelines, we consider clarifying amendments retroactively on

appeal regardless of the date of sentencing. United States v. Jerchower, 631 F.3d

1181, 1184 (11th Cir. 2011).

      Here, the district court did not clearly err in denying Casas a minor-role

adjustment. Casas was not a mere courier delivering drugs to someone else for

distribution. He hid a large quantity of methamphetamine—three kilograms—in

the engine compartment of a vehicle and drove it from Texas to Fort Lauderdale,

Florida. He intended to exchange the methamphetamine for cocaine there, and

then planned to deliver the cocaine to another location. Casas argues that he is

eligible for a minor-role adjustment because he had little decision-making

authority and did not stand to gain much from the transaction. Even though Casas

did not set prices or the quantity of drugs to be delivered, he was entrusted, without

supervision, with a large quantity of narcotics for an extended period. Given


                                          4
               Case: 15-10557     Date Filed: 12/03/2015    Page: 5 of 6


Casas’s knowledge of the scope and structure of the scheme and his level of

responsibility in carrying it out, the district court’s denial of a minor-role reduction

was not clear error.

                                           II.

      We review the substantive reasonableness of a sentence for abuse of

discretion. United States v. Asante, 782 F.3d 639, 648 (11th Cir. 2015). “The

party challenging the sentence bears the burden to show it is unreasonable in light

of the record and the § 3553(a) factors.” United States v. Tome, 611 F.3d 1371,

1378 (11th Cir. 2010). Although we do not automatically presume that a within-

Guidelines sentence is reasonable, we ordinarily expect such a sentence to be

reasonable. Asante, 782 at 648. “A sentence imposed well below the statutory

maximum penalty is an indicator of a reasonable sentence.” United States v.

Dougherty, 754 F.3d 1353, 1362 (11th Cir. 2014).

      Here, the district court did not abuse its discretion by imposing a 188-month

sentence and denying Casas’s request for a downward variance. First, his sentence

falls at the very bottom of the applicable Guideline range. It thus carries an

expectation of reasonableness. See Asante, 782 F.3d at 648. Second, it falls well

below the maximum possible sentence of life. See Dougherty, 754 F.3d at 1362.

Casas notes that this is his first drug offense, he cooperated with police, he has

maintained steady employment, and he has no history of drug or alcohol abuse.


                                           5
              Case: 15-10557    Date Filed: 12/03/2015   Page: 6 of 6


However, Casas was previously convicted for smuggling illegal aliens into the

United States and has been deported twice, only to return unlawfully. His crimes

have since become more serious; here, Casas played a significant role in a criminal

scheme involving a large quantity of drugs. Casas has not met his burden of

showing that his within-Guidelines sentence is substantively unreasonable. We

affirm.

      AFFIRMED.




                                         6